  Case: 3:19-cv-00140-WHR Doc #: 26 Filed: 04/15/21 Page: 1 of 25 PAGEID #: 150




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

 RAJIV BERRY,
                Plaintiff,
        v.
 BARBARA M. BARRETT,                             Case No. 3:19-cv-140
 SECRETARY OF THE UNITED                         JUDGE WALTER H. RICE
 STATES DEPARTMENT OF THE
 AIR FORCE,
               Defendant.




 DECISION AND ENTRY SUSTAINING IN PART AND OVERRULING IN PART
 DEFENDANT'S MOTION TO DISMISS PLAINTIFF'S COMPLAINT OR IN THE
 ALTERNATIVE FOR SUMMARY JUDGMENT (DOC. #19); DEFENDANT'S
 MOTION TO DISMISS PLAINTIFF'S COMPLAINT FOR FAILING TO EXHAUST HIS
 ADMINISTRATIVE REMEDIES IS OVERRULED; DEFENDANT'S MOTION TO
 DISMISS PLAINTIFF'S CLAIM OF RETALIATION IN COUNT Ill IS OVERRULED;
 DEFENDANT'S MOTION TO DISMISS PLAINTIFF'S CLAIM OF HOSTILE WORK
 ENVIRONMENT IN COUNT IV IS SUSTAINED; DEFENDANT'S MOTION TO
 DISMISS PLAINTIFF'S CLAIMS BASED ON OHIO REVISED CODE §§4112 IN
 COUNT I AND 4112.99 IN COUNTS II AND IV AND IN COUNT V FOR NEGLIGENT
 AND INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS IS SUSTAINED;
 DISMISSAL OF COUNT IV, HOSTILE WORK ENVIRONMENT, IS WITHOUT
 PREJ UDICE TO PLAINTIFF FILING AN AMENDED COMPLAINT WITHIN 14 DAYS
 SUBJECT TO THE STRICTURES OF RULE 11 OF THE FEDERAL RULES OF CIVIL
 PROCEDURE




      This case arises out of Plaintiff's employment as a material research analyst

at Wright-Patterson Ai r Force Base ("WPAFB"), Dayton, Ohio. Doc. #1 , PagelD#2.

Dr. Rajiv Berry (" Berry" or " Plaintiff"), filed suit alleging federal and state law
  Case: 3:19-cv-00140-WHR Doc #: 26 Filed: 04/15/21 Page: 2 of 25 PAGEID #: 151




claims of discrimination and a state common law claim of intentional and

negligent infliction of emotional distress.

       Defendant has filed a Motion to Dismiss Plaintiff's Complaint, pursuant to

Fed. R. Civ. P. 12(b)(6), or in the Alternative for Summary Judgment, pursuant to

Fed. R. Civ. P. 56. Doc. #19. Plaintiff has filed a Memorandum in Opposition, Doc.

#23, and Defendant has filed a Reply, Doc. #25.

       The motion is fully briefed and ripe for decision.




I. Allegations of the Complaint

       Plaintiff, a 57-year old male of Indian descent and national origin, is

employed at WPAFB, Materials and Manufacturing Directorate, Functional

Materials Division. Doc. #1, PagelD#2. As a DR-2 materials research analyst in the

Air Force Research Laboratory ("AFRL"), his first level supervisor is Dr. Katie

Thorp ("Thorp"), the branch chief in the Materials and Manufacturing Directorate.

Id. His second level supervisor is Dr. Tim Bunning ("Bunning"), division chief in

the Materials and Manufacturing Directorate. Id., at PagelD#3. Thorp has been

Plaintiff's first level supervisor since 2011. Id. at PagelD#2.

      As an employee, Berry receives a "contribution based" performance

evaluation ("evaluation"). Id., at PagelD#3. The time period included in the 2013

evaluation was from October 1, 2012, through September 30, 2013. Id. Thorp was

the "rater" of Plaintiff's 2013 evaluation and Bunning was the evaluation's

"reviewer." Id.

                                            2
  Case: 3:19-cv-00140-WHR Doc #: 26 Filed: 04/15/21 Page: 3 of 25 PAGEID #: 152




       Before the 2013 evaluation process began, Plaintiff provided an

assessment of his contributions and activities. The final score for his performance

evaluation was determined after meetings at the division and the directorate level.

Id At the division meeting, managers assess every employee's contributions in

the pay pool utilizing four factors. Id The Complaint alleges that Thorp discussed

Plaintiff's contribution at this meeting. Id. The division meeting for the 2013

performance evaluations is alleged to have occurred, if at all, in October or

November 2013. Id Following the division meeting, the employees' contribution

scores are examined at the Directorate meeting where the scores from all the

divisions are compared. Id.

      In fiscal year 2013, Plaintiff received an overall contribution score of 3.18.

Id His expected contribution score was 3.23. Id This "negative performance

differential" resulted in a "negative impact on Plaintiff's terms and conditions of

employment." Id. Plaintiff alleges that "The Administrative Law Judge

determined that" Thorp was "heavily influential in the scores Plaintiff received."

Id

      On December 18, 2013, a meeting was held between Plaintiff and Thorp. At

this meeting, Berry expressed his dissatisfaction with his evaluation score. Id

Thorp told him that his evaluation was marked down "as a form of punishment"

and "she was sending him a message." Id at PagelD##3 and 4. She refused to

explain to Plaintiff what she meant by those statements. Id, at PagelD#4.




                                          3
  Case: 3:19-cv-00140-WHR Doc #: 26 Filed: 04/15/21 Page: 4 of 25 PAGEID #: 153




      On January 8, 2014, Berry met with Thorp and Bunning to discuss his

evaluation. Id. Thorp again refused to explain what "message" she was sending

to him in his 2013 evaluation. Id. Plaintiff alleges that he learned during the

discovery phase of the administrative process that Thorp improperly considered

events that were not in the 2013 evaluation time period. Id. He alleges that the

Administrative Law Judge determined that his negative 2013 evaluation was

affected by Thorp's consideration of these events. Id. The Complaint alleges that

"Thorp created the false fiscal 2013 incidents" to conceal the "discriminatory

animus she held" against him. Id. Berry alleges that all of his work performance

records show that he was a successful employee and qual ified for his job. Id.,

PageID#5. He was given high marks on his May 24, 2013, mid-cycle review with

no indication of any performance issue or perceived deficiency. Id. As a result of

the fiscal year 2013 performance evaluation, Plaintiff "has and will continue to

suffer lost ability to receive pay increases and more difficulty being promoted."

Id., PageID#4.

      Following the 2013 performance evaluation, Plaintiff attempted to remove

himself from his assigned location and applied for a comparable position in a

"sister Branch." Id. PageID##5-6. He alleges that he was refused the position,

although he was the most qualified individual. Id The Complaint also alleges that

unlike younger white employees, Berry was not given performance feedback and

that Defendant has a program in place to hire younger people at a more rapid

pace to balance out the older workforce. Id., PageID#4. Berry also alleges that,

                                          4
  Case: 3:19-cv-00140-WHR Doc #: 26 Filed: 04/15/21 Page: 5 of 25 PAGEID #: 154




although Thorp marked his score down because he did not " have impact outside

of the organization," Dr. Larry Brott's evaluation was not marked down even

though he also did not work "outside the organization. " Id., PagelD#5. Dr. Brott is

47-years old, a white male, who was employed in the same division as Plaintiff in

2013 and also had Thorp as his direct supervisor. The Complaint also alleges that

Bunning "was witnessed as stating " that "We don't want any fucking blacks in

RX." Id., PagelD#4.

        Finally, Plaintiff alleges that after he filed his EEO complaint, his supervisors

became more hostile towards him. Id., PagelD#6. This hostility included the

changing of his "office arrangement," where he mentored individuals, to a remote

location thereby preventing him from having private conversations with his

mentees. Id. Berry also alleges that he was "de-selected for important career

building positions" which would have permitted him "to exhibit his abilities to

outside organizations." Id. White employees, however, were "not subjected to

this isolation and retaliatory behavior." Id. Plaintiff allegedly experienced and

continues to experience depression and panic attacks as a result of the hostile

working environment, and, as a direct and proximate result of Defendant's

conduct, he has been damaged including loss of income and fringe benefits,

opportunity, humiliation and emotional distress. Id., Although Defendant knows of

the harassing conduct being directed against Berry, she has taken no action to

stop it. Id.




                                            5
    Case: 3:19-cv-00140-WHR Doc #: 26 Filed: 04/15/21 Page: 6 of 25 PAGEID #: 155




         Plaintiff alleges that he has "satisfied all administrative requirements by

filing a formal [EEO] complaint and appealing the Administrative Judge's

decision," which resulted in a final decision by the EEO Federal Operations on

February 6, 2019, and the issuance of a 90 day right to sue in federal court notice.

Id, PagelD#2. He asserts the following claims: (1) Count I, national origin

discrimination and harassment in violation of Title VII of the Civil Rights Act of

1964 ("Title VII"), 42 U.S.C. § 2000e, et seq. and Ohio Revised Code§ 4112 et seq.;

(2) Count 11, age discrimination in violation of the Age Discrimination in

Employment Act(" ADEA"), 29 U.S.C. § 621, et seq. and Ohio Revised Code §

4112.99 et seq.1; (3) Count Ill, reprisal for engaging in protected activities2; (4)

Count IV, hostile and abusive working environment in violation of Title VII, the

ADEA and Ohio Revised Code§ 4112.993 ; and (5) Count V, intentional and

negligent infliction of emotional distress. Id, PagelD##6-8.

         Defendant moves for dismissal of Plaintiff's claims pursuant to Fed. R. Civ.

P. 12(b)(6) and, to the extent the motion is based on Plaintiff's failure to exhaust

his administrative remedies, in the alternative for summary judgment pursuant to

Fed. R. Civ. P. 56. Although the Complaint attaches no exhibits, the motion




1
  Plaintiff cites to Ohio Revised Code§ 4112.99, "Civil actions for violations," as opposed
to § 4112.02, "Unlawful discriminatory practices."

2 Although Plaintiff refers to the claim in Count Ill as "reprisal," the Court will refer to it
throughout this Decision and Entry as "retaliation." Additionally, the Complaint does not
indicate if this claim is pursuant to Title VII, Ohio Revised Code § 4112 et seq., or both.

3   See n.1, supra.

                                               6
    Case: 3:19-cv-00140-WHR Doc #: 26 Filed: 04/15/21 Page: 7 of 25 PAGEID #: 156




includes exhibits consisting of filings from Plaintiff's EEO administrative

proceedings.4 Doc. #19, PagelD#45. These exhibits, however, do not require the

Court to convert the motion to one for summary judgment pursuant to Fed . R. Civ.

P. 12(d). See Bassett v. Nat'/ CollegiateAthleticAss 'n, 528 F.3d 426,430 (6th Cir.

2008) (citing Amini v. Oberlin Coll. , 259 F.3d 493, 502 (6th Cir. 2001 ))(district court

may consider "the Complaint and any exhibits attached thereto, public records,

items appearing in the record of the case and exhibits attached to defendant's

motion to dismiss so long as they are referred to in the Complaint and are central

to the claims contained therein"); Armengau v. Cline, 7 F. App'x 336, 344 (6th Cir.

2001) (citing Jackson v. City of Columbus, 194 F.3d 737, 745 (6th Cir. 1999))

abrogated on other grounds, Swierkiewicz v. Sorema, 534 U.S. 506, 122 S.Ct. 992,

152 L.Ed.2d 1 (2002). Accordingly, the Court will not convert Defendant's motion

pursuant to Rule 12(d) to one of summary judgment, but will, instead, analyze it

pursuant to Fed. R. Civ. P. 12(b)(6)




4
  The exhibits attached to Defendant's motion consist of the following: (1) a grievance
letter, dated February 7, 2014, Doc. #19-1; (2) a Termination of Processing of
Administrative Grievance, dated March 14, 2014, Doc. #19-2; (3); a Complaint of
Discrimination in the Federal Government ("EEO complaint" ), dated July 10, 2014, Doc.
#19-3; (4) an Acceptability of Formal Complaint, dated August 8, 2014, Doc. #19-4; (5) a
transcript of a bench decision of Trek K. Carethers, Administrative Judge, dated January
9, 2017 and Order Entering Judgment dated March 31, 2017, Doc. #19-5; (6) Decision from
the Equal Employment Opportunity Commission Office of Federal Operations (EEOC-
OFO) dated February 15, 2019, Doc. #19-6; (7) Decision on Request for Reconsideration,
dated July 29, 2017, Doc. #19-7.

                                            7
  Case: 3:19-cv-00140-WHR Doc #: 26 Filed: 04/15/21 Page: 8 of 25 PAGEID #: 157




II. Standard of Review

       Rule 8(a) of the Federal Rules of Civil Procedure provides that a complaint

must contain " a short and plain statement of the claim showing that the pleader is

entitled to relief." The complaint must provide the defendant with "fair notice of

what the . . . claim is and the grounds upon which it rests." Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41 , 47

(1957)).

       Federal Rule of Civil Procedure 12(b)(6) allows a party to move for dismissal

of a complaint on the basis that it " fail[s] to state a claim upon which relief can be

granted. " The moving party bears the burden of showing that the opposing party

has failed to adequately state a claim for relief. DirecTV, Inc. v. Treesh, 487 F.3d

471 , 476 (6th Cir. 2007) (citing Carver v. Bunch, 946 F.2d 451, 454-55 (6th Cir.

1991 )). The purpose of a motion to dismiss under Rule 12(b)(6) "is to allow a

defendant to test whether, as a matter of law, the plaintiff is entitled to legal relief

even if everything alleged in the complaint is true. " Mayer v. Mylod, 988 F.2d 635,

638 (6th Cir. 1993). In ruling on a 12(b)(6) motion, a court must "construe the

complaint in the light most favorable to the plaintiff, accept its allegations as true,

and draw all reasonable inferences in favor of the plaintiff. " Handy-Clay v. City of

Memphis, 695 F.3d 531 , 538 (6th Cir. 2012) (quoting Treesh, 487 F.3d at 476).

Nevertheless, to survive a motion to dismiss under Rule 12(b)(6), the complaint

must contain "enough facts to state a claim to relief that is plausible on its face."

Twombly, 550 U .S. at 570. Unless the facts alleged show that the plaintiff's claim

                                           8
  Case: 3:19-cv-00140-WHR Doc #: 26 Filed: 04/15/21 Page: 9 of 25 PAGEID #: 158




crosses "the line from conceivable to plausible, [the] complaint must be

dismissed." Id. Although this standard does not require "detailed factual

allegations," it does require more than "labels and conclusions" or "a formulaic

recitation of the elements of a cause of action." Id. at 555. " Rule 8 . .. does not

unlock the doors of d iscovery for a plaintiff armed with nothing more than

conclusions." Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009). Although legal

conclusions "must be supported by factual allegations" that give rise to an

inference that the defendant is, in fact, liable for the misconduct alleged," . ..the

tenet that a court must accept as true all of the allegations contained in a

complaint is inapplicable to legal conclusions." Id. at 678-79.

      In ruling on a Rule 12(b)(6) motion, a court generally only considers the

plaintiff's complaint. If, however, " .. . a plaintiff references or quotes certain

documents, ... a defendant may attach those documents to its motion to dismiss,

and a court can then consider them in resolving the Rule 12(b)(6) motion without

converting the motion to dismiss into a Rule 56 motion for summary judgment. "

Watermark Senior Living Retirement Communities, Inc. v Morrison Management

Specialists, Inc., 905 F. 3d 421,425 (6th Cir. 2018) (quoting In re Omnicare, Inc.

Sec. Litig., (Omnicare Ill), 769 F.3d 455,466 (6th Cir. 2014). See, Kline v. Mortgage

Electronic Registration Systems, Inc., No. 3:08-cv-408, 2010 WL 1372401, * 4-5 (S.D.

Ohio Western Division, March 29, 2010) (Rice, J .) (citing Tellabs, Inc. v. Makar

Issues& Rights, Ltd., 551 U.S. 308,127 S.Ct. 2499, 168 (2007)).




                                            9
 Case: 3:19-cv-00140-WHR Doc #: 26 Filed: 04/15/21 Page: 10 of 25 PAGEID #: 159




Ill. Legal Analysis

   A. Failure to Exhaust Administrative Remedies

       Defendant's motion seeks d ismissal pursuant to Rule 12(b)(6), asserting that

"Plaintiff failed to exhaust his administrative remedies for all of his federal

claims." Doc. #19, PagelD#45. The rationale for exhausting administrative

remedies "is to trigger an investigation, which gives notice to the alleged

wrongdoer of its potential liability and enables the EEOC to initiate conciliation

procedures in an attempt to avoid litigation." Dixon v. Ashcroft, 392 F.3d 212,217

(6th Cir. 2004) (citing Davis v. Sodexho, Cumberland College Cafeteria, 157 F.3d

460,463 (6th Cir. 1998).

       Defendant contends that Berry failed to exhaust his administrative remedies

in two ways: (1) by not presenting his Title VII claims and his ADEA claim to the

EEO counselor within 45 days of receiving his discriminatory performance

evaluation, and (2) by not including in his EEO complaint claims of retaliation and

hostile work environment, which are alleged in his judicial Complaint.

      The exhaustion of administrative remedies is an affirmative defense and the

defendant has the burden to plead and prove this fa ilure. Lockhart v Holiday Inn

Exp. Southwind, 531 Fed. Appx. 544 (6th Cir. 2013) (citations omitted). Although

courts " are reluctant to dismiss complaints based on affirmative defenses at the

pleading stage and before any discovery has been conducted," a Rule 12(b)(6)

motion can be premised on affirmative defenses "where 'the plaintiff's own

allegations show that a defense exists that legally defeats the claim for relief."' Id.

                                           10
 Case: 3:19-cv-00140-WHR Doc #: 26 Filed: 04/15/21 Page: 11 of 25 PAGEID #: 160




at 547 (citing Marsh v. Genentech, Inc., 693 F.3d 546, 554-55 (6th Cir.2012)

(quoting 58 Charles Alan Wright & Arthur Miller, Federal Practice & Procedure        §


1357 at 713 (3d ed.2004)). Here, because Plaintiff has pied that he "has satisfied

all administrative requirements," Doc. #1, PagelD#2, Defendant must present

evidence to prove that Plaintiff failed to exhaust his administrative remedies.

      The Court will address Defendant's failure to exhaust arguments separately.

      1. Failure to Initiate Timely Contact with the EEO

      Defendant asserts that Plaintiff's federal claims should be dismissed

because he failed to exhaust his administrative remedies by not meeting timely

with an EEO counselor. Doc. #19, PagelD#45. The federal claims alleged are Title

VII claims for discrimination based on national origin in Count I, retaliation in

Count Ill and hostile work environment in Count IV. In Count II of his Complaint,

Berry alleges age discrimination under the ADEA. Defendant asserts that

pursuant to 29 C.F.R. § 1614.105(a)(1 ), Plaintiff was required, yet failed to contact

an EEO counselor within 45 days of first learning of his negative performance

evaluation for these claims. Id. It contends that Berry must meet this "and other

tim ing requirements in order to sue under Title VII and the ADEA." Doc. #19,

PagelD#49. It argues that Berry had until February 3, 2014, 45 days from

December 18, 2013, the date his Complaint alleges that he first learned from

Thorp of his negative 2013 performance evaluation, to initiate contact with an EEO

counselor. Del. State Coll. v. Ricks, 449 U.S. 250,258, 101 S.Ct. 498 (1980) (date




                                          11
    Case: 3:19-cv-00140-WHR Doc #: 26 Filed: 04/15/21 Page: 12 of 25 PAGEID #: 161




when the alleged discriminatory decision was made and communicated to

plaintiff is the date the filing limitations periods commence).

         Defendant has attached to its motion a grievance letter, dated February 7,

2014, that is signed by Plaintiff. Doc. #19-1, PagelD##60-67. Based on the date of

this letter, Defendant asserts that Plaintiff did not meet the February 3, 2014,

deadline and failed to exhaust his administrative remedies. Defendant argues that

the February 7, 2014, grievance letter, as well as the other exhibits attached to its

motion can be considered by the Court under Rule 12(b)(6), since the Complaint

"makes extensive allegations about the administrative record," and "those

records are integral to his claims and to whether Plaintiff has exhausted his

administrative remedies." Doc. #19, PagelD#46. It further contends that the

documents are "self-authenticating pursuant to Fed. R. Evid. 902(1 ). Since

Plaintiff is bringing Title VII claims and an ADEA claim relating to these events, the

Court finds that there are sufficient references in the Complaint to the proceedings

and that the information is central to the claims contained therein. See Bassett,

528 F.3d at 430.5

        In support of its argument that Plaintiff failed to exhaust his administrative

remedies by not meeting with an EEOC counselor within 45 days of December 18,

2013, Defendant cites Lockhart v Holiday Inn Exp. Southwind, 531 Fed . Appx. 544

(6th Cir. 2013). In Lockhart, the Court held that in Title VII race and gender claims,



5
  Additionally, Plaintiff has raised no objection to these exhibits and, in fact, cites to them
in his pleadings.

                                               12
    Case: 3:19-cv-00140-WHR Doc #: 26 Filed: 04/15/21 Page: 13 of 25 PAGEID #: 162




administrative exhaustion requirements for federal employees include

consultation with an EEO counselor within forty-five days of the allegedly

discriminatory incident, 29 C.F.R. § 1614.105(a)(1 ). With respect to Berry's ADEA

claim, Defendant does not cite to any case that requires a plaintiff to comply with

the 45-day rule. Instead, Defendant argues that the ADEA claims cannot proceed

unless they have been administratively exhausted by giving notice pursuant to 29

U.S.C.   §   633a(d), 6 and cites the Court to McKnight v. Gates, 282 F. Appx 394, 398-

99 (6th Cir. 2008). Doc. #19, PagelD#49.

         In McKnight, a retired civil service employee sued the Secretary of the

Department of Defense claiming age discrimination in violation of the ADEA. The

district court dismissed the claims under the ADEA and denied the plaintiff's

motion for class certification. On appeal, the Sixth Circuit affirmed the district

court and determined that, although the plaintiff had exhausted the administrative

remedies in pursuing his individual ADEA claim, he had not exhausted "the

administrative prerequisites to bringing a class action suit." Id. In concluding that

he had not, the Court stated "the ADEA does not explicitly require a plaintiff to




6
  Although Defendant cites 29 U.S.C. 633a(d), "Notice to Commission; time of notice;
Commission notification of prospective defendants; Commission elimination of unlawful
practices," she concedes that "Plaintiff invoked the EEOC's administrative process ... and
did not proceed directly to federal court in compliance with the notice and timing
requirements of 29 U.S.C. § 633a(dl."{emphasis added) Doc. #19, PagelD#49.



                                             13
 Case: 3:19-cv-00140-WHR Doc #: 26 Filed: 04/15/21 Page: 14 of 25 PAGEID #: 163




exhaust administrative remedies before bringing suit. Rather, a plaintiff has two

alternative routes pursuant to 29 U.S.C.   §    633a." Id., at 397.

      This Court has held that these two potential routes are not mutually
      exclusive: filing an administrative claim with the EEOC does not
      foreclose the option of proceeding directly in federal court. Langford
      v. U.S. Army Corps of Eng 'rs, 839 F.2d 1192, 1195 (6th Cir.1988)
      (holding that 'the ADEA places no limitations on the filing of a civil
      action when an employee has filed an age discrimination complaint
      with the EEOC and ... the regulations contemplate the filing of civil
      actions without exhaustion of administrative remedies').
Id

The Sixth Circuit also stated that if a federal employee does not exhaust his

administrative remedies, " he or she must give the EEOC not less than thirty days'

notice of an intent to file such an action." Id. at 398-399 (citations omitted).

       In response to Defendant's argument that Berry failed to meet with an EEO

counselor within 45 days of learning of his negative performance evaluation,

Plaintiff contends that Defendant waived any challenge to the timeliness of his

filing by not raising it at any stage during the "extensive [administrative]

proceedings." Doc. #23, PagelD#134. As alleged in the Complaint, these

proceedings included the filing of an EEO complaint, a hearing before an

administrative law judge and appealing the decision of the administrative law

judge to the Equal Employment Opportunity Commission ("EEOC"), Office of

Federal Operations. Doc. #1, PagelD#2. Plaintiff argues that the EEO complaint

was "decided on the merits without addressing the timeliness defense " and has

been waived. Momah v. Dominguez, 239 Fed. Appx. 114, 121 (6th Cir. 2007) (EEOC

waived its untimeliness defense by addressing merits claim at the administrative

                                           14
 Case: 3:19-cv-00140-WHR Doc #: 26 Filed: 04/15/21 Page: 15 of 25 PAGEID #: 164




level without raising a timeliness objection). Defendant does not address this

waiver argument in its Reply, Doc. #25.

       Although there is no dispute that Berry must exhaust his administrative

remedies under Title VII by complying with the 45-day rule and, even accepting,

for purposes of this motion and argument, Defendant's assertion that McKnight

requires Plaintiff's ADEA claim to comply with certain notice requirements prior to

filing suit in order to administratively exhaust his remedies, Defendant's motion to

dismiss must still be overruled. This is so because Defendant's own exhibits

show that Plaintiff administrative filings were either timely or that Defendant

waived this requirement.

      In the exhibit attached to Defendant's motion captioned "Acceptability of

Formal Complaint," dated August 8, 2014, Doc. #19-4, Defendant states that "[T]he

{Plaintiff's EEO] complaint has been reviewed for acceptability in accordance with

29 C.F.R. 1614.107[,] and has been found to be acceptable for processing. " Doc.

#19-4, PagelD#73. Section 1614.107 states that "(a) Prior to a request fo r a hearing

in a case, the agency shall dismiss an entire complaint. . . (2) That fails to comply

with the applicable t ime limits contained in§§ 1614.105. . . " Section 1614.105

(a)(1) requires an aggrieved party to make "contact with a Counselor within 45

days of the date of the matter alleged to be discriminatory." Additionally, a

second exhibit attached to Defendant's motion consisting of the bench decision of

Trek K. Carethers, Administrative Judge, dated J anuary 9, 2017, and Order

Entering Judgment dated March 31, 2017, state that Plaintiff " filed a timely

                                          15
 Case: 3:19-cv-00140-WHR Doc #: 26 Filed: 04/15/21 Page: 16 of 25 PAGEID #: 165




hearing request on February 12, 2015." Doc. #19-5, PagelD#84. Based on the

administrative record provided by Defendant, as well as Plaintiff's statement in his

Complaint that he "has satisfied all administrative requirements," Defendant has

provided no evidence that Plaintiff failed to exhaust his administrative remedies

by not complying with any deadline.

      Viewing the Complaint in the light most favorable to Plaintiff, with his

allegations accepted as true and all reasonable inferences drawn in favor of him,

Defendant's motion to dismiss pursuant to Rule 12(b)(6), based on Plaintiff's

failure to exhaust his administrative remed ies for failing to initiate timely contact

with the EEO is overruled.

      2. Failure to Raise Facts in the EEO Complaint Concerning Claims of
         Hostile Work Environment and Retaliation

      Defendant next argues that Plaintiff failed to exhaust his administrative

remedies by including in his Court Complaint facts that were not raised in his EEO

such, Doc. 19-3, or before the EEOC. These new facts are allegedly in support of

his claims of retaliation and hostile work environment. Pursuant to

Sixth Circuit authority, a judicial Complaint must be "limited to the scope of the

EEOC investigation reasonably expected to grow out of the charge of

discrimination. " Weigel v. Baptist Hospital of East Tennessee, 302 F.3d 367, 380

(6th Cir. 2002) (internal citation omitted). Known as the "expected scope of

investigation test" ("ESOI Test"), Watson v. Ohio Dept of Rehab & Corr., 690 Fed.

Appx. 885, 889 (6th Cir. 2017), Defendant argues that the new factual allegations in



                                          16
 Case: 3:19-cv-00140-WHR Doc #: 26 Filed: 04/15/21 Page: 17 of 25 PAGEID #: 166




the Complaint, that Berry's office was moved and that he was not selected for a

position at another branch or other unspecified "career building positions," do not

meet the ESOI Test. Doc. #1, PagelD ##5-6. This is so because Plaintiff's EEO

complaint only asserts that he was "discriminated against on the basis of his

National Origin (Indian), and his Age (1958), when on 10 January 2014, he

received his appraisal, which he feels does not reflect his true performance[.]"

Doc. #19-3, PagelD#72. In support of its argument for dismissal of these claims

because of Plaintiff's failure to exhaust, Defendant cites to the following exhibits

that are attached to its motion: (1) Plaintiff's formal EEO complaint dated July 10,

2014, Doc. #19-3; (2) the EEO Notice of Investigation dated August 8, 2014, Doc.

#19-4; (3) the "Bench Decision,"(transcript) dated January 9, 2017, Doc. #19-5; and

(4) the EEOC Office of Federal Operations Decision, dated February 15, 2019, Doc.

#19-6.

         In response to Defendant's argument, Plaintiff asserts that under the "ESOI

Test," a retaliation claim is foreseeable making it "reasonably expected to grow

out of discrimination." Weigel, 301 F.3d at 380 (quotation omitted). Plaintiff

further argues that, because the Complaint alleges that the hostile work

environment claim, Count IV, arose after the filing of the EEO complaint, Doc. #1,

PagelD#6, it, like the claim of retaliation, "would be ' reasonably expected' to

'prompt the EEOC to investigate [those] different, uncharged claim[s] ."' Watson v

Ohio Dep't. of Rehab. & Corr., 690 Fed. Appx. 885,889 (6th Cir. 2017) (quoting

Weigel, 302 F.3d at 380).

                                          17
    Case: 3:19-cv-00140-WHR Doc #: 26 Filed: 04/15/21 Page: 18 of 25 PAGEID #: 167




         A review of Berry's EEO complaint shows that it has no box checked

indicating retaliation. 7 Additionally, it contains no language in the narrative

portion that would indicate either a potential retaliation claim or a claim based on

a hostile work environment. 8 Like the EEO complaint, the EEOC Office of Federal

Operations Decision, Doc. #19-6, does not reference any retaliation or hostile work

environment, or any facts from which such claims would be inferred. Simply

stated, there is no language that would have put the EEOC or Defendant on notice

of these claims. Younis v. Pinnacle Airlines, Inc., 610 F.3d 359 (6th Cir. 2010)

(summary judgment affirmed based on plaintiff's failure to exhaust administrative

remedies for both retaliation and hostile work environment claims, since plaintiff

failed to indicate in EEOC complaint any claim for retaliation and only discrete

acts in support of hostile work environment).




7
 Because a hostile work environment is a series of separate discriminatory acts that
constitute one or more unlawful practices, there is no separate check-off box on the EEO
complaint form.

8
  Plaintiff's narrative portion of his EEO complaint, Doc. #19-3, PagelD# 69, states "See
Attached." At p. 5, of the complaint, Id, PagelD#72, the following typed statement
appears:
"Definition of the Claim(s)
Was the complainant discriminated against on the basis of his National Origin (Indian),
and his Age (1958), when on 10 January 2014, he received his appraisal, which he feels
does not reflect his true performance?
Remedy:
- Would like his CCS ratings raised to reflect his contributions
- To be considered and placed on special teams and committees for which he is eligible."
Additionally, Plaintiff has initialed a change in his age from "1959" to "1958."


                                           18
 Case: 3:19-cv-00140-WHR Doc #: 26 Filed: 04/15/21 Page: 19 of 25 PAGEID #: 168




       With respect to retaliation, however, courts have held that "it is

unnecessary for a plaintiff to exhaust administrative remedies prior to urging a

retaliation claim growing out of an earlier charge[] [because] the district court has

ancillary jurisdiction to hear such a claim when it grows out of an administrative

charge that is properly before the court." Ang v. Procter & Gamble Co., 932 F.2d

540, 546-47 (6th Cir.1991) (abrogated on unrelated grounds) (quotation omitted).

Although Plaintiff's EEO complaint contains no information concerning retaliation

or hostile work environment, the Complaint alleges that when Berry complained

about age and national origin discrimination, Defendant failed to investigate

properly "and thus nothing was done by management .. .to remove this hostile

and dangerous work environment. Instead management[,] in fact[,] declined to do

anything to protect the Plaintiff, and turned on Plaintiff for his complaints." Doc.

#1, PagelD#7.

      The Court has ancillary jurisdiction of any alleged retaliation claim since, as

alleged in the Complaint, the discriminatory conduct occurred after the filing of

Berry's EEO complaint. Similarly, Plaintiff has alleged in the judicial Complaint

that the hostile work environment conduct occurred after he filed his EEO

complaint. Construing the Complaint in the light most favorable to Berry,

accepting all his allegations as true and drawing all reasonable inferences in his

favor, Defendant's motion to dismiss Plaintiff's claim of retaliation in Count Ill and

hostile work environment in Count IV for failure to ex haust is overruled.




                                          19
 Case: 3:19-cv-00140-WHR Doc #: 26 Filed: 04/15/21 Page: 20 of 25 PAGEID #: 169




   B. Failure to State a Claim of Retaliation and Hostile Work Environment

       Defendant argues that Plaintiff's claims of retaliation in Count Ill and hostile

work environment in Count IV, due to national origin under Title VII and age

discrimination under the ADEA, should be dismissed because they fail to state a

claim upon which relief can be granted. The Complaint alleges that Plaintiff (1)

received a negative performance evaluation; (2) filed an EEO complaint; (3) had a

change in his "office arrangement" where he mentored individuals resulting in

less private conversations with his mentees; and (4) was "de-selected for

important career building positions" which would have permitted him "to exhibit

his abilities to outside organizations and that white employees were "not

subjected to this isolation and retaliatory behavior." The Complaint alleges that,

when he complained about age and national origin discrimination, Defendant

failed to investigate properly, do anything to "protect him" and turned on him for

his complaints.

       The anti-retaliation provision of Title VII is similar to the ADEA's anti-

retaliation provision, Wathen v. General £lee., 115 F.3d 400, 404 n. 6 (6th Cir.1997)

(observing that the supervisor liability sections of the ADEA and Title VII may be

interpreted interchangeably), and protects employees from retaliation for claims

of discrimination. To establish a prima facie case of retaliation, Berry must show

that: (1) he engaged in an activity protected by Title VII; (2) the defendant knew he

engaged in this protected activity; (3) thereafter, the defendant took an

employment action adverse to him; and (4) there was a causal connection

                                          20
 Case: 3:19-cv-00140-WHR Doc #: 26 Filed: 04/15/21 Page: 21 of 25 PAGEID #: 170




between the protected activity and the adverse employment action. Taylor v.

Geithner, 703 F.3d 328,336 (6th Cir. 2013); Fox v. Eagle Distributing Co., 510 F.3d

587 (6th Cir. 2007).

       At this stage, the Court does not consider the merits of Plaintiff's claims and

addresses only the adequacy of the allegations in the Complaint. Carrethers v.

Speer, 698 Fed. Appx. 266 (6th Cir. 2017) (although allegations are "spare,"

motion to dismiss reversed since plaintiff established a plausible claim that she

will be able to establish a prima facie case of retaliatory discharge for engaging in

activity protected under Title VII or making disclosures under the Whistleblowers

Protection Enhancement Act). Accordingly, Defendant's motion to dismiss

Plaintiff's retaliation claim alleged in Count 111, is overruled.

      Turning to Berry's hostile work environment claim alleged in Count IV, as a

plaintiff he must allege that he "(1) belongs to a protected class; (2) was subject

to unwelcome harassment; (3) the harassment was based on race [or national

origin]; (4) the harassment affected a term, condition, or privilege of employment;

and (5) the defendant knew or should have known about the harassment and

failed to take action." Khalafv. Ford Motor Company, 973 F.3d 469,482. (6th Cir.

2020) (citing Phillips v. UAW Int'/, 854 F.3d 323,327 (6th Cir. 2017). A "relatively

high bar" is required for the discriminatory behavior that constitutes a hostile

work environment and "occasional offensive utterances do not rise to the level

required to create" this claim. Id at 482. Suggested factors used to evaluate

whether a hostile work environment claim has been alleged include "the

                                           21
 Case: 3:19-cv-00140-WHR Doc #: 26 Filed: 04/15/21 Page: 22 of 25 PAGEID #: 171




frequency of the discriminatory conduct; its severity; whether it is physically

threatening or humiliating, or a mere offensive utterance; and whether it

unreasonably interferes with an employee's work performance. " Harris v. Forklift

Sys., Inc., 510 U.S. 17, 23 (1993). A violation of Title VII occurs "When the

workplace is permeated with 'discriminatory intimidation, ridicule, and insult,'

Meritor Savings Bank, FSB v. Vinson, 477 U.S. 57, 65 106 S.Ct. 2399 (1986), that is

'sufficiently severe or pervasive to alter the conditions of the victim's employment

and create an abusive working environment."' Id , at 67 (internal brackets and

quotation marks omitted). For a hostile work environment claim under the ADEA,

a plaintiff must demonstrate that "(1) he is older than 40 years; (2) he 'was

subjected to harassment, either through words or actions, based on age'; (3) '[t]he

harassment had the effect of unreasonably interfering with the employee's work

performance and creating an objectively intimidating, hostile, or offensive work

environment'; and (4) there is some basis for holding the employer liable." Snyder

v. Pierre 's French Ice Cream Co., 589 Fed. Appx. 767 (6th Cir. 2014) (citing

Crawford v. Medina Gen. Hosp. , 96 F.3d 830, 834- 35 (6th Cir.1996).

      Plaintiff has alleged two instances that constitute hostile work environment:

his office arrangement where he mentored was changed making his

conversations no longer private and he was "de-selected for important and career

building positions." He alleges that "[O]ther white employees were not subjected

to this isolation and retaliato ry behavior." Doc. #1, PageID#6. The Complaint does

not allege facts addressing the frequency of the times that Plaintiff was " de-

                                          22
 Case: 3:19-cv-00140-WHR Doc #: 26 Filed: 04/15/21 Page: 23 of 25 PAGEID #: 172




selected" for "career building positions," does not allege facts showing that the

conduct was severe, physically threatening, or humiliating, Harris, 510 U.S. at 23,

or that the workplace was "permeated with 'discriminatory intimidation, ridicule,

and insult." Meritor Savings Bank, FSB, 477 U.S. at 65. Moreover, Plaintiff does

not allege that this conduct was connected to or motivated by national origin or

age animus.

       For these reasons, the Court finds that, after construing the allegations of

the Complaint in favor of Plaintiff, accepting all his allegations as true and

drawing all reasonable inferences in his favor, Defendant's motion to dismiss

Plaintiff's claim for a hostile work environment under Title VII and the ADEA, due

to Plaintiff's national origin and age, is sustained.




   C. State Law Claims Under Ohio Revised Code§§ 4112 et seq and 4112.99 and
      Infliction of Emotional Distress

      Plaintiff asserts claims for national origin discrimination under Ohio

Revised Code§ 4112 et seq., Count I, for age discrimination and hostile work

environment under Ohio Revised Code§ 4112.99, Counts II and IV and for

negligent and intentional infliction of emotional distress, Count V. Defendant

moves to dismiss all of Plaintiff's state law claims asserting that, as a federal

employee, Plaintiff's remedy is limited to Title VII and the ADEA. Briggs v. Potter,

463 F.3d 507, 517 {6th Cir. 2006) {"Federal employees must rely upon Title VII and

other federal antidiscrimination statutes like the ADEA that apply to the federal



                                          23
 Case: 3:19-cv-00140-WHR Doc #: 26 Filed: 04/15/21 Page: 24 of 25 PAGEID #: 173




government as the exclusive remedy for combating illegal job discrimination.").

Concerning Plaintiff's claim in Count V for intentional and negligent infliction of

emotional distress, Defendant again asserts that Plaintiff's claims are limited to

federal law under Briggs, and, alternatively, contends that Plaintiff must assert a

claim under the Federal Tort Claims Act, the exclusive remedy to sue the United

States, and is required to exhaust administrative remedies. McNeil v. United

States, 508 U.S. 106, 113 (1993) ("FTCA bars claimants from bringing suit in

federal court until they have exhausted administrative remedies."). Plaintiff does

not allege in his Complaint that he has complied with the FTCA, and has filed no

response to this argument.

      Construing the allegations of the Complaint in favor of Plaintiff, accepting

all his allegations as true and drawing all reasonable inferences in his favor,

Defendant's motion to dismiss Plaintiff's state law claims based on Ohio Revised

Code § § 4112 and 4112.99, Counts II and IV, and negligent and intentional

infliction of emotional distress, Count V, is sustained.




IV.   Conclusion

      For the reasons stated above, Defendant's Motion to Dismiss or in the

Alternative Motion for Summary Judgment, Doc. #19, is OVERRULED in part and

SUSTAINED in part.

      Defendant's Motion to Dismiss Plaintiff's Complaint for failing to exhaust

his administrative remedies for Claims under Title VII and the ADEA in Counts I, 11,

                                          24
 Case: 3:19-cv-00140-WHR Doc #: 26 Filed: 04/15/21 Page: 25 of 25 PAGEID #: 174




Ill and IV, pursuant to Fed. R. Civ. P. 12(b}(6), is OVERRULED. Defendant's Motion

to Dismiss Plaintiff's Claim of Retaliation in Count 111, pursuant to Fed. R. Civ. P.

12(b}(6), is OVERRULED. Defendant's Motion to Dismiss, Plaintiff's Claim of

Hostile Work Environment in Count IV, pursuant to Fed. R. Civ. P. 12(b)(6), is

SUSTAINED. Defendant's Motion to Dismiss Plaintiff's Claims based on Ohio

Revised Code §§4112 in Count I and 4112.99 in Counts II and IV and for Negligent

and Intentional Infliction of Emotional Distress in Count V, pursuant to Fed. R. Civ.

P. 12(b)(6), is SUSTAINED.

       As a result of this Decision and Entry, Plaintiff's claims in Count I for

national origin discrimination, Count II for age discrimination and Count Ill for

retaliation, remain pending.

       The Court's dismissal of Count IV, hostile work environment, is wit hout

prej udice to Plaintiff filing an amended complaint within 14 days subject to t he

strictures of Fed. R. Civ. P.11.




Date: April 15, 2021
                                        WALTER H. RICE
                                        UNITED STATES DISTRICT JUDGE




                                           25
